         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JAMES GLENN WILDER,

                                            Petitioner,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 118-157

                  TIMOTHY C. WARD, Commissioner, Georgia Department
                  of Corrections,

                                           Respondent.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, pursuant to the Order dated April 14, 2020, the Magistrate Judge's Report and

                     Recommendation is ADOPTED as the Court's opinion; therefore, Petitioner's Petition, brought

                     pursuant to 28 U.S.C. § 2254, is DENIED and Judgment is hereby entered in favor of Respondent.

                     Additionally, Petitioner is denied a Certificate of Appealability and is not entitled to appeal in forma

                     pauperis. This case stands closed.




            04/14/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk
                                                                                   rk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
